DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (Fig. 1) in the reply filed on 4/6/2022 is acknowledged.  The traversal is on the grounds that there is no search burden, as the subject matter is sufficiently related.  This is not found persuasive because as pointed out in the Restriction Requirement (mailed 2/18/2022), a search burden includes “e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries”.  Due to the differences and distinct structural configurations, each of the species would require a different field of search.  Whether or not the species are “sufficiently related” is insignificant, as each embodiment includes a unique design/configuration which would have to be separately searched.  If applicant wants to state on the record that all of the embodiments are obvious variants of each other, i.e. patentably indistinct, and finding one necessarily rejects the others, then the examiner will reconsider this position.  However, no such evidence/statement has been provided.  Therefore, the examiner maintains that a different field of search is required to search the structurally distinct embodiments.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-10, 13 and 16-24 are withdrawn (by applicant) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Furthermore, it is apparently applicant’s position that claim 5 reads on the elected embodiment, however the examiner disagrees. Specifically, this claim recites “wherein the optical detection device is provided on a downstream side of the first transmission medium in a path of the laser beam”. This is not shown in the elected embodiment (Fig. 1).  In fact, this is only shown in the non-elected embodiment (C, 1B shown in Fig. 6 and described on Page 23 of applicant’s specification). Based on this, claim 5 is also withdrawn from consideration as being drawn to a nonelected species.  Therefore, claims 1-4, 6, 11, 12, 14 and 15 are pending examination. 

Drawings
It is noted that the corrected drawing (Fig. 9) submitted on 4/6/2022 is accepted and overcomes/obviates any potential drawing objections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Polarization varying device in claim 2;
Optical detection device in claims 3-5;
Optical element in claim 6; 
	It is noted that the terms “beam source device”, “scanning device” and “light guiding device” include sufficient structure (either implied/inherent or explicitly stated in the claims) to not invoke 112, 6th paragraph interpretation.   Specifically, the recitation of a laser beam, a transmission medium and an optical fiber (respectively) take these seemingly “means plus function” terms out of 112, 6th consideration.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is unclear if the claimed polarizer recited in this claim is part of the “polarization varying device”, i.e. serves to further limit the structure of the previously recited polarization varying device, or is a completely separate/different element from the polarization varying device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0172649 to Schuele et al.
[Claim 1] Schuele discloses a laser treatment apparatus (Figs. 2A and 2B) that is configured to irradiate a laser beam to an affected area to treat the affected area (e.g. eye 20/68), the laser treatment apparatus comprising: a beam source device (laser 220; Fig. 2A or UF laser 4 Fig. 2B) that is configured to output a laser beam; and a scanning device (270; “electro optical deflector device (single axis or dual axis) in the optical path” Par 0045 or 2-axis scanning device 50) that is configured to scan a therapeutic range including the affected area with the laser beam by irradiating the laser beam to the therapeutic range, wherein the scanning device has a transmission medium that changes an output direction of a laser beam according to an applied voltage (an electro optical deflector by definition inherently includes a transmission medium that changes an output direction of a laser beam according to an applied voltage; this is merely describing the inherent nature of how an electro optical deflector operates to scan a beam).
[Claim 14] Schuele discloses a laser source configured to output a laser beam having a repetition frequency of 1 kHz to 10 MHz (Pars 0066-67) and a pulse width of 1 to 1000 picoseconds (at least Par 0014). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schuele as applied to claim 1 above, and further in view of US 2008/0151366 to Araya.
	[Claims 2 and 6] Schuele is discussed above.  For clarity, Fig. 2A (and the description thereof; Par 0045) it’s clear that the scanning device can be a dual-axis electro-optical deflector, as well as an optical variable beam attenuator (230).  Regarding Fig. 2B, Schuele discloses a half-wave plate (8) and linear polarizer (10) that act as a variable attenuator, specifically a polarization varying device (Par 0075), as well as a scanning device (50).  However, what is unclear is if the attenuator (230, Fig. 2A) can be the polarization varying device described in relation to elements 8 and 10 of Fig. 2B.  Similarly, it’s unclear if the scanning device described in relation to element 50 in Fig. 2B can be the electro-optical deflector described in relation to Fig. 2A.  Specifically, it’s unclear if Figs. 2A and 2B relate to mutually exclusive embodiments or if they just show different aspects/details of the same embodiment.  Regardless, the examiner contends that swapping either of these elements (attenuator 230 for polarization varying device 8 & 10 OR scanning device 50 for electro-optical deflector 270) would be an obvious modification as a simple substitute of one known element for another to obtain predictable results.
	Similarly, the examiner takes the position that a dual-axis electro-optical deflector scanning device inherently/must include(s) two transmission mediums (one to control each axis of deflection), but the reference is seemingly silent to this fact.  However, it’s not clear if this is inherent or merely a common configuration known within the art.  Specifically, Araya discloses a similar two-axis electro-optical scanning device (17; Fig. 1; Par 0080) which includes two transmission mediums (two electro-optical deflecting elements 21 and 22 that include electro-optical crystals 20, FIGS. 1, 7A and 7B; Pars 0083-90) with an optical element (half-wave plate 23, Fig. 1; Par 0083 and 0087) located in between the two transmission elements.   Therefore, it would have been obvious to one of ordinary skill in the art to modify the dual-axis electro optical scanning device taught by Schuele to be configured in the manner taught by Araya, as this is seemingly a known (or inherent) configuration for designing/implementing a two-axis electro-optical scanning device. 
	[Claim 3] Schuele discloses a controller (300 which controls the entire system; Par 0074) and specifically teaches that the polarization varying device is adjusted (Par 0075).   Seemingly based on the arrows to/from the controller (300/302) and the half-wave plate (8), the controller is configured to control/adjust this element.  Furthermore, Schuele discloses an optical detection device (detector 18, Fig. 2B) configured to detect the laser beam output (“pickoff”) and this measured/detected beam is used as feedback to the polarization varying device (8) for attenuation (Par 0076)
	[Claims 11 and 15] Araya makes it clear that the transmission medium is a crystal, specifically a KTa1-x Nbx O3 (Pars 0020 and 0083; better known as KTN crystals)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schuele and Araya as applied to claim 3 above, and further in view of US 2015/0182380 to Miyagi et al.
As made clear in relation to claim 3 above, Schuele discloses an optical detector (18) located upstream of the scanner (50) and a controller that controls the polarization varying device (8/10) based on the measured detection (Par 0076), but the reference fails to explicitly teach a polarizer located on an incidence side of the laser beam incident to the optical detection device.  However, in the same field of endeavor, Miyagi discloses that a similar detection device (58, Fig. 1; Par 0037) can have a polarization beam splitter (33) located incident to the detection device (Par 0038).  Therefore, it would have been obvious to modify the device taught by Schuele and Araya to include a polarizer (in this case a polarization beam splitter) in front of an optical detector, as taught by Miyagi, as a known configuration for a similar optical detection device as is known in the art. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schuele as applied to claim 12 above, and further in view of US 2006/0161145 to Lin et al.
Schuele is discussed above, but fails to explicitly teach an optical fiber.  However, in the same field of endeavor, Lin discloses that optical devices, including optical fibers can be used anywhere in the system to direct a beam as desired (Par 0051).  Therefore, it would have been obvious to modify Schuele to include an optical fiber, as taught by Lin, as a commonly known and used element to direct a beam in a similar system, as desired, e.g. as a replacement/substitute for mirrors (28, 30 and 32, Fig. 2B). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792